IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-21090
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PABLO ANTONIO CHAMORRO-ASCARTE, also known as Pablo, also
known as Manuel Marquez Blanco, also known as José Antonio
Camacho, also known as Alberto Vasallo Gonzalez,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        USDC No. 99-21090
                      --------------------
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Pablo Antonio Chamorro-Ascarte appeals the sentence he

received after he pleaded guilty to conspiracy to possess with

intent to distribute cocaine and possession with intent to

distribute cocaine.   Chamorro argues that the district court

erred when it estimated the drug quantity used to calculate his

base offense level.   Chamorro fails to demonstrate that the

information used by the sentencing court cannot be relied upon

because it is materially untrue, inaccurate, or unreliable.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-21090
                               -2-

United States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991);

United States v. Rogers, 1 F.3d 341, 343 (5th Cir. 1993).

     The judgment of the district court is AFFIRMED.